PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,381,453
Issue Date:  July 5, 2022
Application No. 16/927,866
Filing or 371(c) Date: 13 Jul 2020
Attorney Docket No. 0700.1079 


:
:
:	DECISION ON REQUEST
:                  FOR REFUND
:
:


This is a decision on the request for refund filed May 19, 2022.  

The request is DISMISSED.

Applicant filed the above request for refund of $140 and states in part that “[o]n April 19, 2022, we attempted to file a QPIDS IDS.  We erroneously neglected to upload the IDS form with that submission . . . The payment, including overpayment, was part of the filing described by Electronic Acknowledgement Receipt . . . filed on April 19, 2022 . . . kindly refund the overpayment”.

A review of the Office records for the above-identified application show that an ePetition was filed and autogranted on April 19, 2022, along with the petition fee of ($140).  The decision of May 16, 2022 vacated the granted auto decision filed April 19, 2022.  Therefore, the petition filed April 19, 2022 was dismissed.  As such, a fee is required for the petition that was filed on April 19, 2022. 

Applicant is encouraged to note MPEP 607.02 which states:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.” 

In view of the above, the request for refund is dismissed as the petition fee was not paid “by mistake,” applicant submitted an ePetition to Withdraw the application from issue under 37 CFR 1.313(c).  A change of purpose after the payment of a fee does not entitle a party to a refund of such fee.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions